I am in accord with the holdings in cases cited by Justice YOUNG and, in the main, his pronouncement of law applicable to the facts of this case, but I do not agree with the opinion of either of my Associates in reversing the judgment of the trial court and rendering judgment in favor of appellant, dissolving the injunction. The conclusion of my Associates, in effect, reverses the holdings of this Court in many cases of similar import involving the power and prerogative of the City authorities granted it by Acts of the Legislature, which have been sustained by our Supreme Court. They are cited in the YOUNG opinion. It will serve no useful purpose to relate the record in this appeal beyond that disclosed by Justices LOONEY and YOUNG. I content myself with the facts stated. It is my judgment that appellee's motion for rehearing should be granted, the judgment of the trial court affirmed, and, so believing, I respectfully dissent.